UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2187


In Re:   JAMES STEVEN LESANE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:08-cr-00185-REP-1)


Submitted:   January 4, 2013                 Decided:   January 10, 2013


Before WYNN and    FLOYD,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James Steven Lesane, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Steven Lesane petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2012) and Fed. R. Crim. P. Rule

33(a) motions.       He seeks an order from this court directing the

district     court   to   act.     Our    review     of    the   district    court’s

docket reveals that the district court has entered final orders

deciding      both    Lesane’s      § 2255     and        Rule    33(a)     motions.

Accordingly,     because    the    district    court       has   recently    decided

Lesane’s     case,   we   deny    the    mandamus    petition      and    motion   to

supplement the mandamus petition as moot.                  To the extent Lesane

seeks   to    directly    challenge      his   underlying        conviction,    such

relief is not available by way of mandamus.                      United States v.

Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003) (noting mandamus is

not substitute for appeal).             To obtain appellate review, Lesane

must note appeals of the district court’s orders.                        Although we

grant leave to proceed in forma pauperis, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                          2